DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections are withdrawn in light of applicant’s amendment filed on 1/21/2022.
 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP 2007-046200, machine translation) in view of Keske (US 5,763,561).
With respect to claims 1, 2, 4, 6, 7, 9, 10, 12-14, and 17-22, Ide discloses a polyamide-based fiber prepared from a dicarboxylic acid that is at least 60 mol % aromatic dicarboxylic acid and a diamine component that is at least 60 mol % 6-12C aliphatic alkylene diamine (abstract).  Ide discloses additives including lubricant, colorant, antistatic agent, flame retardant, plasticizer, and crystallization rate retarder (paragraph 0018).  In a preferred embodiment, the diamine component comprising 60-100 mol % of 1,9-nonanediamine and 2-methyl-1,8-octanediamine in a molar ratio of 30:70-99:1 (paragraph In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Ide discloses that copper compounds can be used as a stabilizer additive (paragraph 0018).  
Ide fails to disclose (i) the amount of copper compound additive or addition of an alkali metal iodide compound or (ii) the glass transition point of the polyamide fiber.
	With respect to (i), Keske discloses partially aromatic polyamides having improved thermal oxidative stability comprising a copper-containing thermal stabilizer (abstract), wherein the stabilizer comprises an alkali metal halide such as potassium iodide and a copper halide (col. 16, lines 27-45) that includes 50-1000 ppm copper (col. 9, lines 6-8).  Tables 13 and 14 include exemplified amounts of copper of 92-336 (cols. 13-14).  
	Given that Ide is open to the use of copper compound as a stabilizer in polyamide fiber and further given that Keske discloses that a stabilizer comprising copper compound and alkali iodide provides for improved thermal stability, it would have been obvious to one of ordinary skill in the art to rely on the teachings of Keske regarding a sufficient and efficacious amount of copper that overlaps with the claimed amounts.
With respect to (ii), neither Ide nor Keske discloses the glass transition temperature of the polyamide fiber, however, the combination of Ide and Keske discloses the combination of a polyamide and stabilizer additives.
Therefore, it is the examiner’s position that one of ordinary skill in the art would have expected that the polyamide taught by the combination of Ide and Keske would have the claimed glass transition 
With respect to claim 11, neither Ide nor Keske discloses strength retention rate after heat treatment at 150°C for 500 hours, however, Keske discloses that the copper compound with the bromide compound provides for improved thermal (i.e., heat) stability (abstract).
Therefore, one of ordinary skill in the art would have expected or readily obtained the claimed properties of strength retention rate after heat treatment given that the copper compound of Keske provides for improved heat stability.
With respect to claim 8, the exemplified polyamide of Ide is prepared from terephthalic acid (paragraph 0025).
With respect to claim 15, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding the yarn breakage after continuous spinning for 24 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed yarn breakage under continuous spinning because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with polyamide including 50 mol % 2-methyl-1,8-octanediamine where both exhibit the claimed continuous spinning property.
With respect to claim 16, Ide discloses that the fiber maintains strength (paragraph 0009) but is silent regarding strength retention rate in an acidic solution at 120°C for 500 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed strength retention rate because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with 

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are moot in view of the new ground of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn